STEPHENS, Justice,
dissenting.
I cannot agree with the majority that only one reasonable meaning clearly emerges from an analysis of section 16.02 of *77the contract; accordingly, I respectfully dissent.
I do agree with the majority that Universal CIT Credit Corp. v. Daniel, 150 Tex. 513, 243 S.W.2d 154 (1951), held that the duty of the court is to ascertain and give effect to the true intention of the parties, and in doing so “the court is to examine and consider the entire writing, seeking as best they can to harmonize and to give effect to all the provisions of the contract so that none will be rendered meaningless.” The very words of the court, “seeking as best they can to harmonize” in and of themselves recognize that this may not be possible in all cases.
Paragraph XYI of the contract in this case, entitled Option to Purchase, contains four sections. Sections 16.01, 16.03 and 16.-04 detail the terms of the option as to price, time of closing, and other matters not in dispute. Section 16.02, the disputed section, is set out in its entirety in the majority opinion and need not be restated in this dissent. I first note that section 16.02 is one continuous paragraph. The dispute arises over whether the condition precedent, as expressed in the first sentence of section 16.02, controls all elections which may be made under section 16.02, or whether it controls only the elections permitted before eighteen months from expiration of the lease. I conclude that an equally reasonable construction of section 16.02, as opposed to the construction expressed by the majority, is that the portion of section 16.02, to-wit:
It is further understood and agreed that from and after that date occurring eighteen (18) months prior to the date of termination of this lease, Tenant shall have the right to elect to purchase all, but not less than all, of the property remaining subject to the terms of this lease which Tenant has not previously elected to purchase. Any such election from and after that date occurring eighteen (18) months prior to the termination of this lease must be made by notice in writing to Landlord any time prior to six (6) months prior to the termination of this lease;
is an independent and separate election that may be made after eighteen months and before six months from the expiration of the lease, provided the lessee desires to purchase all of the remaining property, whether it be the entire tract, or only a portion remaining from prior elections. Consequently, since I view both interpretations to be plausible, and not unreasonable, I would hold that section 16.02 is ambiguous, and thus reverse and remand to determine the true intentions of the parties.